Case 1:19-cv-00265-CG-N Document 75 Filed 02/17/21 Page 1 of 1         PageID #: 436




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 MARY HARRIS,                              )
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )   CIVIL ACTION NO. 19-0265-CG-N
                                           )
 MONROE COUNTY PUBLIC                      )
 LIBRARY BOARD OF TRUSTEES;                )
 MONROE COUNTY COMMISSION,                 )
 et al.,                                   )
                                           )
       Defendants.                         )

                                      ORDER

       After due and proper consideration of the issues raised, and there having

been no objections filed, the first Report and Recommendation of the Magistrate

Judge entered January 21, 2021 (Doc. 68) under 28 U.S.C. § 636(b)(1)(B)-(C),

Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR 72(a)(2)(S), is

ADOPTED as the opinion of this Court.

       Accordingly, the motion to strike the third affirmative defense from the

Monroe County Library Board of Trustees’s answer (Doc. 57) filed by Plaintiff Mary

A. Harris is DENIED.

       DONE and ORDERED this the 17th day of February, 2021.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
